Case: 5:18-cv-01565-SL Doc #: 27 Filed: 05/09/19 1 of 3. PageID #: 182




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JAMES NICE                                   )       CASE NO. 5:18 CV 1565

       Plaintiff                             )

v.                                           )       JUDGE: SARA LIOI

CITY OF AKRON, et al.                        )       SECOND NOTICE OF DEPOSITION
                                                     OF PLAINTIFF, JAMES NICE
       Defendants                            )



       Please take notice that the Defendants will take the deposition of the Plaintiff, James Nice

in the above-captioned matter, upon oral examination, pursuant to the Federal Rules of Civil

Procedure. The deposition will occur before a court report, notary public or some other officer

authorized by law to administer oaths.

       The date, time and location of the deposition is:

       DATE:     May 30, 2019
       TIME:     9:00 a.m.
       LOCATION: City of Akron Department of Law
                 161 S. High Street, Suite 202
                 Akron, Ohio 44308

       The oral examination will continue from day-to-day until completed.
Case: 5:18-cv-01565-SL Doc #: 27 Filed: 05/09/19 2 of 3. PageID #: 183



        In accordance with Civil Rules 30(b) and 37(d), no subpoena is required to be served

upon the Plaintiff for attendance at the deposition scheduled herein and that pursuant to the

provisions of Civil Rule 5(b); notice to counsel of this deposition constitutes notice to the

Plaintiff.


                                           Respectfully submitted,

                                           Eve V. Belfance
                                           Director of Law



                                           /S/John Christopher Reece___________________
                                           John Christopher Reece - No. 0042573
                                           JReece@akronohio.gov
                                           Michael J. Defibaugh – No. 0072683
                                           MDefibaugh@akronohio.gov
                                           Assistant Directors of Law
                                           161 S. High Street, Suite 202
                                           Akron, OH 44308
                                           (330) 375-2030 FAX: (330) 375-2041




                                              2
Case: 5:18-cv-01565-SL Doc #: 27 Filed: 05/09/19 3 of 3. PageID #: 184



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing Second Notice of Deposition was filed

electronically on this 9th day of May, 2019. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.




                                            /S/John Christopher Reece___________________
                                            John Christopher Reece - No. 0042573




                                               3
